RENDERED: AUGUST 21, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-001760-WC


GARY SOWDER                                                         APPELLANT



                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-06-89465



CBS CORPORATION; NORTON
LEATHERMAN SPINE CENTER;
HONORABLE JANE RICE WILLIAMS,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD                                          APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, MAZE, AND L. THOMPSON, JUDGES.

MAZE, JUDGE: The single issue for our review is whether a medical opinion

stating that a 2006 work injury “could have contributed” to the early development

of degenerative disc disease constituted substantial evidence to support a finding
that a 2019 surgery was causally connected to the prior work injury. In vacating

the decision of the Administrative Law Judge (ALJ), the Workers’ Compensation

Board concluded that the expert’s use of the word “could” did not constitute an

opinion as to causation within reasonable medical certainty and remanded the

claim to the ALJ for re-examination of the medical evidence as to causation.

Finding no error in the opinion of the Board, we affirm.

            Gary Sowder sustained a work-related back injury in 2006 for which

he received a lump-sum settlement which included amounts for waiving his right

to reopen and the right to vocational rehabilitation payments. Sowder did not,

however, waive his right to past and future medical benefits. This appeal stems

from a dispute which arose when the employer, CBS, moved to reopen the

proceeding to contest the reasonableness, necessity, and work-relatedness of a

proposed 2019 fusion surgery at L4-5 and L5-S1. CBS also moved to join appellee

Norton Leatherman Spine Center and Sowder’s treating physician, Dr. Rolando

Puno, as parties to the fee dispute proceeding. CBS supported its motion to reopen

with the physician advisor report of Dr. Mukund Gundanna who opined that the

records submitted for review would not support the conclusion that the proposed

procedure was either reasonable or necessary.




                                        -2-
             After Sowder filed the records of Norton Leatherman and Dr. Puno,

CBS submitted a lengthy medical records review report of Dr. Russell Travis who

ultimately concluded:

             I see no indication for any treatment specifically related
             to the work accident of 2006. As I have noted above, Mr.
             Sowder’s current complaints and the surgery by Dr. Puno
             have no relationship whatsoever to the distant injury of
             4/18/2006.

Sowder then filed a letter from Dr. Puno to Sowder’s counsel. Dr. Puno’s letter

forms the core of the issue presented for our review:

             I am writing this letter on behalf of Mr. Gary Sowder
             concerning the medical fee dispute/motion to reopen. As
             you well know, the above patient sustained a work-
             related injury on April 18, 2006. His injury included an
             L3 burst fracture for which he underwent surgical
             treatment that included an L3 vertebrectomy and spinal
             fusion from L2-L4. The patient did really well following
             the surgery and has achieved a solid fusion at L2-L4. In
             the course of time the patient started to develop adjacent
             level degeneration disc disease at the level of L4-5 and
             L5-S1 below his spinal fusion which did not respond to
             conservative treatment. He eventually underwent surgery
             that included anterior inter-body fusion of L4-5 and L5-
             S1 on January 25, 2019. Based on the history it appears
             that the surgery in 2006 was related to the work-related
             injury of April 18, 2006. The successful solid fusion
             achieved for the treatment of his burst fracture could
             have contributed to early development of degenerative
             disc disease L4-L5 and L5-S1 for which additional
             surgical intervention had to be performed.

(Emphasis added.)




                                        -3-
             In response to this letter, CBS filed a letter from Dr. Travis in which

he reaffirmed the opinions he had previously expressed regarding the

reasonableness and necessity of the 2019 surgery and offered the following

opinions as to causation:

             The literature on adjacent segment degeneration has
             consistently shown that this is not related to an operative
             procedure but is simply the natural aging process. As I
             noted when I reviewed the x-rays on Mr. Sowder such as
             the MRI of 4/18/2006 there were already degenerative
             changes at L4-5 and L5-S1. The radiology report noted,
             “Degenerative changes at L4-5. Concentric disk bulge
             with facet degenerative changes causing moderate canal
             stenosis. L5-S1 concentric bugle and bilateral neural
             foraminal narrowing.”

             On 4/18/2006 Mr. Sowder already had significant
             degenerative changes at L4-5 and L5-S1. I maintain the
             opinions I expressed on 3/29/2019.

             I will answer the questions posed:

             Q1: Does Dr. Travis agree with Dr. Puno’s statement
             that the current fusion “could” be related to the original
             injury?

             A1: My answer remains no.

             Q2: Does Dr. Puno’s statement constitute a conclusion
             within reasonable medical probability?

             A2: No. In my opinion, Dr. Puno’s statement is not
             backed by evidence-based medical literature on the
             development of adjacent segment degeneration.




                                         -4-
The ALJ thereafter entered an order identifying the contested issues as the

reasonableness and necessity and/or work-relatedness of the surgery at L4-5 and

L5-S-1; extending proof for ten days and setting a deadline for briefs; and stating

that the parties waived a hearing. Sowder was not deposed prior to submission of

the matter for resolution.

              The ALJ ultimately entered an order finding the surgery compensable

on the basis that the opinions of Drs. Travis and Gundanna were not as persuasive

as the opinion of Dr. Puno. With respect to this finding, the ALJ specifically

noted that an argument could be made that Dr. Puno’s use of the words “could

have contributed” was weak in addressing causation, but she nevertheless

interpreted his opinion as indicating that the second surgery was causally related to

the original injury. CBS thereafter filed a petition for reconsideration alleging that

Dr. Puno had merely stated that the second surgery “could” be related to the

original injury and that this statement was insufficient medical proof to support a

finding of compensability. The ALJ denied the petition to reconsider citing

Sowder’s argument that “[e]ven a cursory review of [Dr. Puno’s] letter stands for

the proposition that the doctor felt the surgery was reasonable, necessary and

related to the work injury . . . .”

              In its appeal to the Board, CBS again challenged the quality of the

evidence upon which the ALJ relied in ordering the surgery compensable. CBS


                                         -5-
argued that Dr. Puno’s statement addressed causation in terms of possibility, not

probability, and as such comprised insufficient proof that the 2019 surgery was

causally related to the work injury of 2006. The Board agreed and vacated the

decision of the ALJ, remanding the matter for a determination of whether

substantial evidence supported the finding that the 2019 surgery was causally

related to the 2006 work injury. This appeal followed.1

               In Crawford & Company v. Wright, 284 S.W.3d 136 (Ky. 2009), the

Supreme Court reiterated the burden of proof applicable to medical fee disputes:

               The party responsible for paying post-award medical
               expenses has the burden of contesting a particular
               expense by filing a timely motion to reopen and proving
               it to be non-compensable.
Id. at 140 (citing Mitee Enterprises v. Yates, 865 S.W.2d 654 (Ky. 1993) (the

burden of contesting a post-award medical expense in a timely manner and proving

that it is non-compensable is on the employer). Further, the former Court of

Appeals addressed the nature of proof required to meet that burden – if a finding is

not substantiated by evidence of probative value, the finding and the award based

upon that finding must be set aside and the cause remanded to the factfinder for a

proper determination. Lexington Cartage Co. v. Williams, 407 S.W.2d 395, 396


1
  The holding in Hampton v. Flav-O-Rich Dairies, 489 S.W.3d 230, 234 (Ky. 2016), clarified
that a Board opinion is final for purposes of review “if it divests a party of a vested right by
setting aside an ALJ’s award or by authorizing or requiring the entry of a different award on
remand.”

                                                -6-
(Ky. 1966). Here, the employer CBS offered medical evidence to support its claim

that the 2019 surgery was not causally related to Sowder’s 2006 injury. Sowder

countered this evidence with Dr. Puno’s letter.

             Sowder complains that the Board impermissibly substituted its view

of the evidence for that of the ALJ. However, the true question before us is

whether there was substantial evidence supporting the ALJ’s finding that Dr.

Puno’s opinion was the most persuasive evidence as to causation. We concur in

the Board’s analysis that, standing alone, there was not.

             Turning again to Lexington Cartage, our predecessor Court

“recognized that expert medical witnesses often find it impossible to state a

medical cause of a disability with absolute certainty.” 407 S.W.2d at 396.

However, the Lexington Cartage Court also confirmed that “‘[t]he facts or

hypothesis on which the professional witness testifies need not be conclusive. They

are sufficient if in his opinion they indicate the cause within reasonable

probability.’” Id. (emphasis added) (quoting Grimes v. Goodlett & Adams, 345
S.W.2d 47, 49 (Ky. 1961)).

             The opinion of this Court in Combs v. Stortz, 276 S.W.3d 282 (Ky.

App. 2009), is also persuasive. One of Combs’ treating physicians testified as to

his opinion that she “might possibly require neck and/or shoulder surgery.” Id. at

296. The trial court excluded that testimony on the basis that it was too speculative


                                         -7-
to be admitted in support of Combs’ claim. In affirming the decision of the trial

court, we set out the following analysis:

                    In Seaton v. Rosenberg, 573 S.W.2d 333 (Ky.
             1978), an issue arose as to the admissibility of physician
             testimony. Ultimately, the Court decided to admit the
             testimony, finding it important to note, “[o]ne last
             caution, the expert expresses his opinion as a probability
             or certainty, not a possibility, ‘could have,’ or the like.”
Id. at 338. Likewise, in the workers’ compensation
             matter of Young v. L.A. Davidson Inc., 463 S.W.2d 924
             (Ky. 1971), the Kentucky Supreme Court held that in a
             workers’ compensation proceeding, “medical-opinion
             evidence [must] be founded on probability and not on
             mere possibility or speculation . . . .” Id. at 926. In the
             instant matter, Dr. Grefer couched his opinion not in
             terms of probability or certainty, but indeed as
             possibility.
Id. (emphasis added). Like the medical testimony in Combs, Dr. Puno’s testimony

was couched in terms of possibility, rather than probability or certainty, and, thus,

cannot be construed to be substantial evidence sufficient to support the ALJ’s

finding with respect to causation. Further, contrary to Sowder’s contention that the

Board usurped the factfinding function of the ALJ, the Board merely remanded the

case to the ALJ for reconsideration of the evidence in light of the caselaw

concerning the quality of medical opinions and other evidence of record which

might support the finding that the 2019 surgery was reasonable, necessary, and

causally connected to the 2006 injury.




                                            -8-
            Accordingly, because we discern no error in the decision of the

Workers’ Compensation Board, we affirm its opinion in all respects.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE CBS
                                         CORPORATION:
Wayne C. Daub
Louisville, Kentucky                     Stanley S. Dawson
                                         Louisville, Kentucky




                                       -9-